UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                       v.

 SHANE BROWNE,                                       Case No. 1:17-cr-241 (TNM)

                       Defendant.


                                  MEMORANDUM ORDER

       A jury convicted Shane Browne of kidnapping and possession with intent to distribute

marijuana. Browne moved for a new trial and judgment of acquittal, which this Court denied.

The D.C. Circuit affirmed, but it remanded for development of a factual record on Browne’s

ineffective-assistance claims. The Court held an evidentiary hearing, receiving testimony from

Browne, his trial attorneys, and several other witnesses. Considering the now-developed record,

the parties’ briefing, and their arguments at the hearing, the Court denies Browne’s motion for a

new trial.

                                      I. BACKGROUND

       Police arrested Browne in December 2017 for armed kidnapping. A Lyft driver named

Ulises Flores reported that Browne requested a ride from Washington, D.C., to Aberdeen,

Maryland, and then forced Flores at gunpoint to make the return trip. When police eventually

searched Browne’s apartment, they discovered 78 pounds of marijuana and $36,000 in cash, but

no firearms. A grand jury returned a superseding indictment charging Browne with seven

counts: Kidnapping in violation of 18 U.S.C. § 1201(a)(1) (Count One); Possessing a Firearm

During a Crime of Violence in violation of 18 U.S.C. § 924(c)(1) (Count Two); Unlawful
Possession with Intent to Distribute Marijuana in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D)

(Count Three); Kidnapping while Armed in violation of D.C. Code §§ 22-2001, 4502 (Count

Four); two counts of Possession of a Firearm During a Crime of Violence in violation of D.C.

Code § 22-4504(b) (Counts Five and Seven); and Assault with a Dangerous Weapon in violation

of D.C. Code § 22-402 (Count Six).

       A jury convicted Browne on Counts One and Three. He then moved for a new trial and

judgment of acquittal, see Mot. for New Trial or Acquittal, ECF Nos. 63 & 64, which this Court

denied, see Mem. Order, ECF No. 76. Browne appealed. See United States v. Browne, 953 F.3d

794 (D.C. Cir. 2020). On appeal, the D.C. Circuit found he made “colorable” ineffective-

assistance-of-counsel claims and remanded to this Court for development of a factual record. Id.

at 804. The motion is now ripe for resolution.

                II. LEGAL STANDARDS AND CREDIBILITY FINDINGS

       The Sixth Amendment guarantees a right to counsel in criminal proceedings. See Gideon

v. Wainwright, 372 U.S. 335 (1963). That promise goes unfulfilled where defense counsel’s

“conduct so undermined the proper functioning of the adversarial process that the trial cannot be

relied on as having produced a just result.” Strickland v. Washington, 466 U.S. 668, 686 (1984).

       To succeed on a Strickland claim a defendant must make a two-part showing. First, he

must show that his “counsel’s representation fell below an objective standard of reasonableness.”

Id. at 688. Second, he must show those errors prejudiced his defense—that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. Reviewing courts generally “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” United



                                                 2
States v. Mohamed, 863 F.3d 885, 889 (D.C. Cir. 2017) (quoting Strickland, 466 U.S. at 689).

And “strategic choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable.” Strickland, 466 U.S. at 690.

       When a defendant asserts his Sixth Amendment rights for the first time on appeal, most

often “the relevant facts will not be part of the trial record.” United States v. Rashad, 331 F.3d

908, 909 (D.C. Cir. 2003). So the typical practice in this circuit is to “remand the claim for an

evidentiary hearing.” United States v. Fennel, 53 F.3d 1296, 1304 (D.C. Cir. 1995).

                                          *       *       *

       This Court held a two-day evidentiary hearing to develop a record on the effectiveness of

Browne’s trial counsel. The parties offered several witnesses: Browne himself testified, as did

his defense attorneys, Sean Farrelly and Jason Kalafat; his friend, Jordan Keslow, who spoke

with the Defendant by phone during the alleged kidnapping; and his then-girlfriend, Kathryn

Impellizzeri, who also spoke to Browne by phone and text on that night. Browne also introduced

voluminous cellular records showing his phone activity during the offense.

       Considering the testimony and evidence adduced at that hearing, the Court makes the

following general credibility findings relevant to its analysis:


           •   Jason Kalafat and Sean Farrelly are credible witnesses who gave well-supported

               testimony.


                   o Both attorneys have extensive backgrounds in criminal law. When he

                       represented Browne, Kalafat had participated in 87 criminal trials—a

                       substantial portion of which were before a jury. Farrelly had roughly 60

                       trials—around ten of which were before a jury. Given this experience,


                                                  3
           both attorneys are well-positioned to make strategic decisions about how

           to present a defense. And their testimony and demeanor on the stand

           suggested to the Court that they are skilled and knowledgeable

           professionals. This impression was buttressed by the Court’s observations

           of both attorneys throughout the trial.


       o Although at times Kalafat and Farrelly did not recall specific details about

           their trial preparation and representation, those failures of memory are

           attributable to the passage of time ( about 5 years) and do not suggest

           dishonesty. When their memories failed, they gave more general

           testimony (e.g., noting that they spoke with a potential witness but failing

           to remember specifics). The Court credits that more generalized

           testimony as honest, though incomplete.


       o Neither Farrelly nor Kalafat are biased in a way that would affect their

           testimony. To be sure, these proceedings challenge the effectiveness of

           their representation. But both attorneys also expressed genuine affection

           for Browne and a belief he is innocent of the kidnapping charge. These

           interests crosscut, making it unlikely the attorneys would give dishonest

           testimony.


•   Jordan Keslow’s testimony was probative, though in parts incredible. Keslow’s

    lifelong friendship with Browne gives him a clear reason to bend the truth—doing

    so could help the Defendant get a new trial and another shot at acquittal. The

    content of Keslow’s testimony suggests he did at times distort the truth to aid



                                     4
    Browne. For example, Keslow testified at the evidentiary hearing and in his

    declaration that he was unaware of Browne’s work in drug trafficking. The Court

    finds it implausible that Keslow, a lifelong friend and former roommate of

    Browne, would not know his friend trafficked drugs for a living. When pressed

    on this point, Keslow had no explanation and his demeanor was evasive. Given

    these credibility concerns, when Keslow’s testimony conflicts with that of

    Browne’s trial counsel, the Court credits trial counsel.


•   Kathryn Impellizzeri likewise gave probative, though biased, testimony.

    Although Impellizzeri and Browne are no longer romantically involved, she

    testified that she still cares for him and wants to help his case. Given that

    admitted bias, and having carefully observed her demeanor on the stand, where

    Impellizzeri’s testimony conflicts with that of Browne’s trial counsel, the Court

    credits trial counsel.


•   Shane Browne’s testimony was probative, though he was evasive at times and has

    a clear bias. Browne has a strong incentive to distort the truth in these

    proceedings—doing so might secure him a new trial. Throughout his testimony,

    Browne was evasive in discussing the details of his drug trafficking, seeking to

    downplay his role and cast himself as naïve. For example, Browne testified that

    he first believed he was storing mass quantities of marijuana in suitcases for a

    legitimate cannabis business that had simply run out of storage space. Given

    these credibility concerns, where Browne’s testimony conflicts with that of his

    trial counsel, the Court credits trial counsel. While Browne appears to be a




                                      5
               likeable and even gentle person, he did not appear to be a trustworthy one. And

               that is what matters here.


                                            III. ANALYSIS

       Browne raises several grounds in support of his Strickland claim. Considering each, the

Court finds he has not shown trial counsel’s conduct was objectively unreasonable or even

erroneous. And even if some strategic decisions were erroneous, Browne is not entitled to a new

trial because those errors did not prejudice his defense.

                                                 A.

       Browne’s first argument is that Kalafat and Farrelly were ineffective in pretrial

preparation. He says it was objectively unreasonable to (1) “barely” meet with him before trial;

(2) not “contact or subpoena three witnesses” who could offer exculpatory testimony; (3) not file

certain motions in limine excluding prejudicial evidence; and (4) never advise him of the

possibility of a blind plea to limit evidence of his drug-trafficking activities. See Mot. for New

Trial (MNT) 24–28, ECF No. 133-1. The evidence does not support these arguments.

                                                  i.

       Start with the first assertion—that counsel “barely” met with Browne before trial. Both

attorneys state in sworn declarations that they met with him several times between his arrest and

trial. See Opp. to MNT (Opp.), Ex. 1 (Decl. of Jason Kalafat) at 2 (“[W]e met with Mr. Browne

as often as was necessary and whenever Mr. Browne requested that we meet.”); id. at 3

(“Although we did not need to prepare Mr. Browne to testify, we continued to meet with him

regularly and keep him apprised of the status of his case.”); id., Ex. 2 (Decl. of Sean Farrelly) at




                                                  6
2–3 (detailing about seven pretrial meetings with the Defendant). And those meetings were

substantive, discussing with Browne the Defense’s approach to the case. See Evid. Hr. Tr. (Day

1) (Testimony of Jason Kalafat) 19:20–24 (“We discussed trial strategy I would say every

meeting I had with Mr. Browne other than maybe in an initial meeting the first time I met with

him.”); id. (Day 2) (Testimony of Sean Farrelly) 7:15–17 (“And at all of these meetings we

discussed substantive matters pertaining to the case.”).

       Browne says he never discussed trial strategy with counsel. See, e.g., id. (Testimony of

Shane Browne) 110:4–6 (“Q: You stated . . . Mr. Farrelly and Mr. Kalafat didn’t go over trial

strategy with you. . . . A: Correct.”). The Court rejects that testimony. As noted above, Browne

has a clear incentive to downplay the adequacy of counsel’s pretrial efforts. And it appears

Browne is doing so here—only moments after saying counsel did not discuss trial strategy with

him, Browne testified that he “argu[ed] with [his counsel] about this whole sense of strategy.”

Id. at 110:8–9. Both cannot be true. Given this discrepancy, and the credibility concerns

mentioned above, see supra Part II, the Court credits defense counsel’s testimony that they met

with Browne roughly seven times and discussed “substantive matters pertaining to the case.” Id.

(Testimony of Sean Farrelly) 7:15–17. Browne has offered no evidence or precedent suggesting

more meetings were necessary to adequately prepare him. 1

       Browne seems to believe the Sixth Amendment entitles him to as many meetings with

counsel as he wants. That argument is wrong as a matter of law but also completely unrealistic

in the modern criminal justice system. Compare, e.g., United States v. Mitchell, 796 F. Supp. 13,


1
  Browne testified at the evidentiary hearing that he wanted more time with counsel in the days
before trial. But he never expressed that interest because “there was a race riot in the D.C. Jail,”
meaning he “couldn’t call.” Evid. Hr. Tr. (Day 2) 95:25–96:3. Of course, it is not “objectively
unreasonable” for trial counsel to not anticipate an unstated desire for more meetings.


                                                 7
16 (D.D.C. 1992) (finding no ineffective assistance where “trial counsel had three meetings with

the defendant, . . . requested and received documentation, and reviewed the file and discovery

materials for the case”), with United States v. Bailey, 2021 WL 5798045, at *3–4 (D.D.C. Dec. 7,

2021) (finding ineffective assistance where counsel admitted he had not met with defendant or

prepared him for trial at all). Most criminal defendants are represented by court-appointed

defense attorneys with heavy docket loads. Those attorneys represent their clients zealously and

efficiently, but they must juggle many matters simultaneously. It simply would not be possible

for those attorneys to meet with a client whenever he wishes. Browne, unlike most defendants,

was fortunate—he retained not one but two well-regarded defense attorneys. They met with him

numerous times and kept him informed of the case. On this record, the Court cannot say these

pretrial meetings were constitutionally inadequate.

                                                ii.

       On to argument two—that trial counsel failed to “contact or subpoena three witnesses”

who could offer exculpatory testimony.

       Browne refers here to Keslow, Impellizzeri, and Bryant Sands, all of whom spoke to him

at various times during his ride to and from Aberdeen. He says Keslow would have contradicted

Flores’s account of the events preceding the alleged kidnapping. See MNT 31. Phone records

showed Keslow and Browne were on the phone during the time when Browne threatened Flores

to secure a return ride to the District, but Keslow would have testified that he never heard any

dispute. See id. (“Keslow says that Defendant and Flores never argued about Flores driving

Defendant back to D.C., nor was there anything that would have indicated in the slightest that

that happened.” (emphasis in original)). Similarly, Browne says Impellizzeri’s testimony about

their intimate conversation “would have made the inference that he was also holding a gun to


                                                 8
Flores’ head [during the drive back] highly improbable.” Id. at 32. And Sands—who spoke with

Browne on the ride to Aberdeen—could have contradicted Flores’ testimony that Sands and

Browne discussed “email encryption” or the possibility of Browne going to jail, undercutting a

suggestion of nefarious activity. Id. at 31–32.

       An attorney’s decision not to interview a potential witness is assessed for reasonableness

under the circumstances, with a “heavy measure of deference” given to counsel’s judgments.

Mohammed, 863 F.3d at 890 (quoting Strickland, 466 U.S. at 691). Generally, counsel can

decline to investigate a witness when he determines that any potential information the interview

may uncover would have limited value. See id. (citing United States v. McDade, 699 F.3d 499,

507 (D.C. Cir. 2012)). But the “complete failure to investigate” an impeachment witness when

counsel does not have any indication of what he may say is deficient. United States v. Debango,

780 F.2d 81, 85 (D.C. Cir. 1986); accord Mohammed, 863 F.3d at 891 (“Counsel did not and

could not know what he would find out had he picked up the phone.”).

       Here, the Defense knew the substance of Keslow, Impellizzeri, and Sands’s potential

testimony. Farrelly testified that he spoke with Keslow “at least once, . . . maybe twice, before

trial,” Evid. Hr. Tr. (Day 2) 10:6–7, and directly asked about the call with Browne, see id. at

10:15–16. So too with Impellizzeri—Farrelly spoke with her “multiple times prior to trial,”

including about “the night of the incident.” 2 Id. at 17:14–15. And although neither Farrelly nor


2
  Both Keslow and Impellizzeri say they were “never interviewed by trial counsel.” MNT, Ex. 5
(Decl. of Jordan Keslow) ⁋ 10; Id., Ex. 6 (Decl. of Kathryn Impellizzeri) ⁋ 7. There are two
ways to read that allegation. The witnesses might be saying they never participated in a formal
interview with counsel. The evidence does not support that allegation. Based on the facts noted
above, counsel’s conversations with the witnesses were clearly substantive. The Court will not
quibble on semantics—i.e., “conversation” vs. “interview.” The Court credits trial counsel’s
impression of status of these interactions, not those of the lay witnesses. Or Keslow and
Impellizzeri might mean that they never spoke with Farrelly or Kalafat at all. That assertion


                                                  9
Kalafat recalled interviewing Sands, they both knew Browne was on the phone on the way to

Aberdeen. See id. at 9:7–15; Evid. Hr. Tr. (Day 1) 36:5–9. With that preliminary investigation,

Farrelly determined these witnesses were of limited impeachment value. See id. at 62:14 –18.

       Considering their potential testimony, that was a reasonable judgment. Keslow might

have claimed he never heard Flores and Browne arguing. But Flores testified that Browne just

pointed a gun at him and said, “drive me back to D.C.” in a “very normal” tone. Trial Tr.

251:15, 253:10. So there is no facial conflict between these accounts. Similarly, Impellizzeri

may have testified that Browne “introduced her to Flores in a friendly manner as the ride ended.”

MNT 32. But that would not have undermined Flores’s testimony because the driver never

denied any such introduction took place. And while it seems odd that Browne would discuss his

romantic relationship with Impellizzeri “while pointing a gun at Flores,” id., it is entirely

possible to do both at the same time. So, again, no facial conflict. In any event, Kalafat testified

that Browne “unequivocally and specifically instructed me that he did not want to involve

Katie.” Evid. Hr. Tr. (Day 1) 34:17–19. The Court credits this assertion. At the risk of stating

the obvious, there is no constitutional deficiency in failing to call a witness the defendant says he

does not want to call.

       Lastly, Sands may have contradicted Flores’s assertion that Browne mentioned “email

encryption” or “going to jail” on the ride to Aberdeen. But as Browne admits, it is likely Flores

“confused crypto emails with cryptocurrency”—an innocent explanation for half of this apparent

discrepancy. MNT 31. More, Sands only spoke with Browne on the ride to Aberdeen, meaning




would conflict with Farrelly’s account. And, based on the credibility findings above, the Court
credits Farrelly’s testimony.



                                                 10
he could not have contradicted Flores’s account of the actual offense conduct. That means

Sands’s would have been of only minor impeachment value and may not even qualify as a

percipient witness under Debango. 3

        Having investigated these witnesses, and understanding their limited impeachment value,

the Defense made a strategic decision not to subpoena them. The Defense decided Browne

would not testify, a tactical decision he does not question now. As Farrelly explained:

    [O]nce we knew [] it was likely that Mr. Browne was not going to testify and once we

    knew that . . . the Government’s evidence quite frankly was not that strong as it pertained

    to the kidnapping, we had determined that the reasonable doubt defense was our best

    strategy. . . .

    [M]y position, I think generally accepted in the criminal defense community, is if you’re

    going with a pure reasonable doubt defense, you try to avoid at all costs presenting any

    evidence, whether it’s physical evidence, testimony, et cetera. You really want to avoid

    any scenario where a jury can sort of abandon the proof-beyond-a-reasonable-doubt

    standard and apply more of a preponderance or “which side do I believe more” type of

    deliberation.




3
  It appears Browne acknowledges as much—he did not call Sands during the evidentiary
hearing on this Motion. So the only record evidence of Sands’s potential testimony is his short
declaration. Without more, it is difficult to assess his credibility or determine his value as a
potential impeachment witness.


                                                11
Evid. Hr. Tr. (Day 2) 10:25–11:5, 13:20–14:3. That’s exactly the kind of informed tactical

decision Strickland says is “virtually unchallengeable.” 4 466 U.S. at 690–91.


       Seeking to avoid this conclusion, Browne relies heavily on the D.C. Circuit’s decision in

Mohammed, 863 F.3d 885. There, an Afghani man was accused of trafficking drugs to finance

the Taliban. See id. at 887. The Government’s case-in-chief rested on “two pillars”—recordings

of an informant’s conversations with the defendant and the informant’s trial testimony explaining

those conversations. Id. at 888. Before trial, Mohammed told his counsel that four witnesses in

Afghanistan could testify he was not involved with the Taliban. Id. The Government also

disclosed Mohammed’s phone contacts in discovery, listing individuals in Afghanistan who

could testify to the informant’s personal vendetta against the defendant. Id. at 887. But

Mohammed’s counsel never pursued that evidence. He “mistakenly believed he would need to

travel to Afghanistan to” investigate those potential leads and determined that doing so would

pose “insurmountable” difficulties. Id. at 891, 888. The Circuit found that “complete failure to

investigate” was ineffective representation. Id. at 890 (citing Debango, 780 F.2d at 85).

       But this case is nothing like Mohammed. The Defense investigated Keslow, Impellizzeri,

and Sands. It understood the potential impeachment value those witnesses might have. Counsel

simply made an experience-based judgment that offering affirmative witness testimony would

undermine its efforts to point out the weakness of the Government’s case. Mohammed itself



4
  During the evidentiary hearing, Browne’s current counsel suggested Farrelly and Kalafat
believed putting on evidence would literally shift the burden of proof to the Defense. See Evid.
Hr. Tr. 175:21–25 (“That trial tactic is facially ineffective. It’s in conflict with black-letter law
and appropriate jury instructions that there is no burden-shifting by a defendant by simply
offering [] rebuttal evidence or any evidence.”). There was no such mistake. Farrelly’s
testimony, quoted above, makes clear he was discussing criminal juries’ tendency to weigh
evidence when presented with an affirmative defense case.


                                                  12
implicitly blessed that kind of judgment call. Cf. 863 F.3d at 891 (“Counsel did not decide

against investigating based on any reasoned anticipation that the evidence unearthed or testimony

of anyone he might reach would be of limited value . . . .”). Without more, the Court cannot say

the Defense’s witness strategy was deficient.

                                                 iii.

       Now for arguments three and four—that counsel was ineffective in failing to seek

exclusion of certain drug-trafficking evidence through a blind plea and motion in limine. Here,

again, the evidence shows counsel considered these options but made a strategic choice not to

pursue them.

       Kalafat and Farrelly discussed potential ways to exclude narcotics evidence, including

through a blind plea and a motion in limine. See, e.g., Evid. Hr. Tr. (Day 1) 49 (“I did discuss [a

blind plea] with Mr. Farrelly . . . .”). The Defense declined to pursue that strategy for three

reasons.

       First, Browne likely could not prevent the Government from introducing all cannabis

evidence, because the kidnapping and drug-distribution charges were related. See id. at 54

(“You’re not going to keep it all out.”).

       Second, trial counsel believed presenting the jury with all 78 pounds of marijuana found

at Browne’s apartment would cast the Defendant as naïve, supporting the idea that he would not

have committed a violent kidnapping. See id. at 55 (“So if some of this is coming in, the

absurdity of 78 pounds showing how naïve Mr. Browne was helpful.”); id. at 64 (“And my

thought was . . . we could make some hay with it . . . to portray Shane as sort of a naïve, young

guy in over his head.”).



                                                 13
       And third, trying the narcotics charge would allow the jury to convict Browne on

something, given that he was obviously involved in criminal activity. See id. at 62:19–22 (“We

also had made the decision to basically give Count 3 up as an offering to the jury to say, you

know, this is something you can convict him of in the hopes again that they would acquit him on

everything else.”).

       There’s no basis to conclude this strategy was outside “the wide range of reasonable

professional assistance.” Mohammed, 863 F.3d at 889. Had Browne pled guilty to the narcotics

charge, the Court likely would have denied a categorical motion in limine and allowed the

Government to present much of its drug trafficking evidence anyway. Cf. Browne, 953 F.3d at

803 (concluding this Court’s “inference that the kidnapping was in furtherance of Browne’s drug

trafficking was entirely reasonable given the evidence before it”). The narcotics evidence was,

after all, probative of Browne’s motive in kidnapping Flores. See Fed. R. Evid. 404(b)(2). The

Defense recognized this reality and declined to pursue a blind plea. That strategy was reasonable

on these facts.

       By extension, counsel did not err in failing to advise Browne of the possibility of a blind

plea. Of course, “defense counsel has the duty to communicate formal offers from the

prosecution . . . that may be favorable to the accused.” Missouri v. Frye, 566 U.S. 134, 145

(2012). And an attorney must inform a defendant about the “‘clear’ and ‘easily determined’”

consequences of pleading guilty (or not). United States v. Aguiar, 894 F.3d 351, 358 (D.C. Cir.

2018) (quoting Padilla v. Kentucky, 559 U.S. 356, 368-69 (2010)). But the prosecution never

offered Browne a formal single-count plea on the marijuana charge. That was just an idea from

Browne’s current counsel in support of his preferred trial strategy. And there was nothing

“clear” or “easily determined” about the consequences of that kind of plea. It would have been a


                                                14
dubious gamble hoping to exclude evidence with probative value, all at the cost of losing a

“compromise” conviction. The Defense was not deficient for declining to advise Browne of that

tact.

                                                 B.

        Browne also claims counsel’s representation was constitutionally defective during trial.

He says his attorneys did not offer potentially exculpatory phone records; failed to object to

certain prejudicial evidence; and failed to ask for certain jury instructions or argue a defense

theory. MNT 28–29.

        Some of these arguments overlap in significant ways with those offered above, so the

Court rejects them for similar reasons. The Defense decision to not blind plea on the marijuana

charge is coextensive with its later decision to not object when the Government introduced

voluminous marijuana evidence. Both were informed by the same strategic analysis—wholesale

exclusion of the evidence was unlikely and a jury might draw some residual exculpatory

inferences for the Defendant because of its ridiculous volume. 5 Likewise, the Defense’s decision

to not ask for a defense-theory instruction is coextensive with its decision to emphasize a

reasonable-doubt defense instead of offering on affirmative evidence. The Court has already

found those strategies to be reasonable.

        Browne also questions the Defense not introducing his phone records into evidence.

Those records show Browne extensively browsing D.C. escort services and pornographic

websites during the time he was allegedly holding a gun to Flores’s head. See MNT, Ex. 1


5
 In fact, introducing massive quantities of marijuana evidence may have cut against the
Government. Members of the jury seemed to find its presence amusing—several jurors smirked
when it was brought into the courtroom.


                                                 15
(entries 625–702). He says some jurors “would have rejected, or even found ludicrous, Flores’

claim that Defendant pointed a gun at his head while . . . click[ing] through multiple erotic

websites for over a half-hour.” MNT 37.

       The evidence shows trial counsel reviewed those phone records, see Opp., Ex. 1 (Decl. of

Kalafat) at 6; id., Ex. 2 at 7 (Decl. of Farrelly), but counsel determined they were largely

cumulative of evidence that would be admitted in the Government’s case-in-chief. And, as with

defense witnesses, counsel determined introducing that added evidence was not worth

undermining its reasonable-doubt defense. As Farrelly testified:

    [A]lmost all of that evidence, Jordan’s testimony, Katie’s testimony, the phone records,

    the 58 websites or whatever, all that would have done is corroborate facts that we knew

    were coming into evidence through the Government’s case. So again, the value would

    have been marginal at best, potentially of no value, evidentiarily. But we know if we put

    those into the record and called witnesses and entered exhibits, we know that we would

    then have put on a defense case and watered down our strategy.

Evid. Hr. Tr. (Day 2) 71:6–16. The Court has already found that strategy to be reasonable in

general.

       The Defense strategy was particularly reasonable as applied here. A jury might have

drawn inculpatory inferences from Browne seeking out illegal prostitution. Or it may have

inferred dishonesty from Browne seeking out escorts while telling Impellizzeri he wanted an

exclusive relationship. 6 And, of course, it is entirely possible to scroll one’s phone while holding




6
  Indeed, a defendant’s unfaithfulness or inclination to watch pornography are exactly the kinds
of evidence defense attorneys routinely seek to exclude as unduly prejudicial. See Fed. R. Evid.
403.


                                                 16
something in the other hand (like a gun). So the phone records were potentially useful as limited

impeachment evidence but also potentially harmful. Pursuing a reasonable-doubt defense and

declining to introduce that evidence was a reasonable tactical decision.

        Browne also argues that his attorneys’ failure to object to certain testimony was deficient.

He says they never objected to the Government’s leading questions of Flores, see MNT 39, and

allowed Sgt. Alvin Cardinal to offer testimony about the propensity of drug dealers to carry

guns, see id. at 41.

        Generally, a tactical decision by counsel to hold an objection at trial is not deficient. See

United States v. Sitzmann, 893 F.3d 811, 832 (D.C. Cir. 2018); United States v. Catlett, 97 F.3d

565, 570-71 (D.C. Cir. 1996). But a constitutional defect occurs when counsel repeatedly fails to

object to inadmissible evidence or misapprehends the law. See, e.g., United States v. Glover, 872

F.3d 625, 633-34 (D.C. Cir. 2017) (counsel deficiently failed to renew objection to testimony

judge strongly disfavored even after judge alerted him that “line-by-line” objections would be

necessary); United States v. Hylton, 294 F.3d 130, 134 (D.C. Cir. 2002) (deficient failure to

object rested on counsel’s misunderstanding of precedent). Here, trial counsel’s failure to object

was not deficient.

        Start with the “leading questions.” The Court observed Flores’s testimony throughout the

trial. He spoke weak English, which meant the Government often clarified answers with

summarizing and leading questions. Had Defense made a form objection every time the

Government clarified one of the witness’s answers, it may have come across as derogatory

nitpicking based on Flores’s incomplete command of the language. It was perfectly reasonable

for the Defense to refrain, especially given that these objections would not have excluded most

of Flores’s inculpatory testimony. They probably just would have prolonged it.


                                                 17
       It was likewise reasonable for counsel to not object to Sgt. Cardinal’s propensity

testimony. See Trial Tr. 759:1-25, 760:1-6 (explaining that possession of a firearm is common

among narcotics distributors). The Court qualified Cardinal as an expert, allowing him to

discuss the habits of those involved in drug trafficking. See id. at 741:5–12. Any objection to

his testimony as “speculation” would have been meritless. Cf. United States v. Morris, 977 F.2d

617, 622 (D.C. Cir. 1992) (noting the “well-nigh universal use of guns to protect” drug

distribution operations). And it is well-established that failing to make a meritless objection

cannot be the basis of an ineffective-assistance claim. See United States v. Marshall, 946 F.3d

591, 596 (D.C. Cir. 2020). 7

                                                C.

       Even if some of trial counsel’s strategic decisions could be construed as “objectively

unreasonable,” Browne’s motion would still fail. Viewing these alleged errors cumulatively,

Browne has not shown “a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

       Farrelly and Kalafat made a strategic gamble. They believed the Government’s

kidnapping evidence was weak and that highlighting its weakness would be more effective than

presenting a defense case. That strategy meant some potentially exculpatory evidence never



7
  Browne asserts that a law enforcement witness perjured himself—“denying he ever spoke with
Defendant [] despite [a] 90-minute interrogation.” MNT 41. He suggests it was ineffective for
counsel to not raise the issue in cross-examination, but he offers little explanation of why that
detail was significant for impeachment purposes. Browne also says his counsel was deficient in
failing to object to removal of Instruction 2.219, which related to Flores’s ongoing immigration
proceedings. But, it appears, Browne declined to brief the issue unless the USCIS produced
relevant records. See MNT 41 n.4 (“Defendant will ask for leave to supplement if USCIS ends
up producing anything worth arguing on this point.”). Without more, the Court cannot find a
deficiency in either of these non-objections.


                                                18
went before the jury. Sands, Keslow, and Impellizeri never testified. The jury never learned

about Browne’s extensive pornography searches on the return trip from Aberdeen. But much of

this evidence was either cumulative or of limited impeachment value. There was no dispute that

Browne was on his phone—both talking and scrolling—during much of the offense conduct.

Flores’s testimony largely fit with Keslow’s account, as the Defendant never threatened Flores

orally. And Browne’s counsel thoroughly impeached Flores even without this additional

evidence. Still, Flores was a compelling, sympathetic witness and the jury believed his

testimony. See Mem. Order 16, ECF No. 76 (“[T]he Court notes that it found Mr. Flores to be a

credible witness on all material points.”) There is little reason to think Defendant’s new

impeachment ideas would have changed this.

       More, the Defense’s decision to not pursue a blind plea or pre-trial motions to exclude

narcotics evidence was probably affirmatively correct, and it certainly was not prejudicial. At

least some evidence of Browne’s dealing activities would have been admissible to prove motive

in kidnapping Flores. See Fed. R. Evid. 404(b)(2). Browne offers little explanation of how

limiting the Government to introducing (for example) 20 of the 78 pounds of marijuana would

have altered the jury’s view of his case. And, as the Defense recognized, excluding that

evidence through a plea had a clear cost: losing a less-serious count on which the jury could

reach a “compromise” conviction.

       The same goes for Browne’s claims about missed objections. Had the Defense objected

to Sgt. Cardinal’s propensity testimony, the Court would have overruled the objection as

baseless. And had the Defense offered repeated form objections to the Government’s

leading/clarifying questions of Flores, the Court would have simply asked the Government to

rephrase. Neither line of objections would have materially altered the amount of inculpatory


                                                19
testimony that went to the jury. By extension, the Defense’s failure to make those objections

does not contribute to a cumulative finding of prejudice.

       The Court notes that the Defense’s gamble largely succeeded—Browne was convicted on

only two of seven counts in a felony indictment, leading to a far shorter sentence than he might

have faced. On this record, Browne has not shown the Defense’s alleged errors, taken together,

resulted in prejudice. In fact, the more-developed factual record suggests an alternative strategy

may have hurt Browne’s case. Had the Defense decided to offer an affirmative theory of the

case, and offered potentially prejudicial evidence like the pornographic searches, and blind pled

to the narcotics charge, there is a very real chance Browne could have ended up with a far worse

outcome.

                                                IV.

       Browne was fortunate to have two skilled, experienced defense attorneys who managed

to obtain a better trial outcome than he was ever offered in plea negotiations. See Evid. Hr. Tr.

(Day 2) 96:10-11 (“I didn’t want to take a plea for 16 to 19 years. So I signed no.”). Their

strategy naturally entailed some trade-offs and some risks. Even the Clarence Darrows of the

defense bar lose sometimes; the Sixth Amendment promises defendants neither perfection nor

success. Browne may not have gotten either here, but he received representation that well

exceeded the constitutional minimum.

       The motion for a new trial is hereby DENIED.

SO ORDERED.




                                                20
       This is a final, appealable Order.                           2022.07.22
                                                                    16:44:48 -04'00'
Dated: July 22, 2022                             TREVOR N. McFADDEN, U.S.D.J.




                                            21